[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 09-11954                ELEVENTH CIRCUIT
                                                            JUNE 10, 2010
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________
                                                              CLERK

                  D. C. Docket No. 90-06040-CR-WJZ


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

HENRY CANO,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                             (June 10, 2010)

Before EDMONDSON, BLACK and PRYOR, Circuit Judges.
PER CURIAM:



      Henry Cano, a federal prisoner proceeding pro se, appeals the denial of his

motion for a reduced sentence pursuant to Amendment 505 to the Sentencing

Guidelines and 18 U.S.C. § 3582(c)(2). No reversible error has been shown; we

affirm.

      We remanded Cano’s first appeal of the denial of his section 3582(c)(2)

motion to the district court because the court failed to articulate whether it had

considered the 18 U.S.C. § 3553(a) sentencing factors or what factors it had relied

on in denying Cano a sentence reduction. See United States v. Cano, 07-14100

(11th Cir. January 16, 2009) (unpub.). On remand, the district court again denied

Cano’s section 3582(c)(2) motion. The court stated that Cano’s amended

guidelines range after application of Amendment 505 was 262 to 327 months.* But,

after considering the entire court file from sentencing and the section 3553(a)

factors, the court stated that it would impose the same original sentence of 405

months. The court based its decision chiefly on the amount of cocaine involved,

over half a ton.

      On appeal, Cano argues that the court did not engage in the proper



      *
          Amendment 505 reduced Cano’s base offense level from 40 to 38.

                                               2
retroactivity analysis because drug quantity was not, by itself, a sufficient reason

not to reduce his sentence. Cano characterizes the court’s 405-month sentence as

an upward departure from base offense level 38 to 40. We review for an abuse of

discretion a district court’s decision not to grant a sentence reduction under section

3582(c)(2). United States v. Moreno, 421 F.3d 1217, 1219 (11th Cir. 2005).

      A district court may modify a term of imprisonment in the case of a

defendant who was sentenced to a term of imprisonment based on a sentencing

range that later has been lowered by the Sentencing Commission. 18 U.S.C. §

3582(c)(2). A “district court must make two distinct determinations before

deciding whether to reduce a defendant’s sentence under” section 3582(c)(2).

United States v. Vautier, 144 F.3d 756, 760 (11th Cir. 1998). First, the court must

determine the sentence it would have imposed, given the defendant’s amended

guidelines range and keeping constant all other guidelines determinations made at

the original sentencing hearing. Id. Then, the court must consider the factors in

section 3553(a) and determine, in its discretion, whether to reduce the defendant’s

sentence. Id. The court need not present particular findings on each section

3553(a) factor as long as the court clearly considered those factors and set forth

adequate reasons for refusing to reduce a prisoner’s sentence. See United States v.

Eggersdorf, 126 F.3d 1318, 1322 (11th Cir. 1997) (the record must demonstrate



                                           3
that the pertinent factors were taken into account by the district court).

      Here, the district court engaged in the proper two-part analysis in

determining whether to reduce Cano’s sentence. First, the court applied

Amendment 505 to Cano’s original sentencing and recalculated his sentencing

range at 262 to 327 months. And, consistent with our mandate, the court

considered Cano’s motion, the entire court file, and the section 3553(a) factors in

exercising its discretion not to reduce Cano’s sentence. The court specifically

relied on the large amount of drugs involved in Cano’s offense to deny a sentence

reduction.

      Contrary to Cano’s appellate argument, the district court did not depart

upwardly and re-sentence Cano; instead, the court permissibly exercised its

discretion not to reduce his sentence. Because the district court properly engaged

in the required analysis, we affirm the denial of Cano’s section 3582(c)(2) motion.

      AFFIRMED.




                                           4